 Case 9:77-cv-01881-JS-ETB Document 504 Filed 11/26/18 Page 1 of 4 PageID #: 165
                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.   ALBANY, NY               GREENVILLE, SC              MONMOUTH COUNTY, NJ   RALEIGH, NC



Jackson lewis.                            58 South Service Road
                                                      Suite 250
                                        Melville, New York 11747
                                                                   ALBUQUERQUE, NM
                                                                   ATLANTA, GA
                                                                   AUSTIN, TX
                                                                   BALTIMORE, MD
                                                                                            HARTFORD, CT
                                                                                            HONOLULU, HP
                                                                                            HOUSTON, TX
                                                                                            INDIANAPOLIS, IN
                                                                                                                        MORRISTOWN, NJ
                                                                                                                        NE•W ORLEANS, LA
                                                                                                                        NEW YORK, NY
                                                                                                                        NORFOLK, VA
                                                                                                                                              RAPID CITY, SD
                                                                                                                                              RICHMOND, VA
                                                                                                                                              SACRAMENTO, CA
                                                                                                                                              SALT LAKE CITY, UT
                                              Tel 631 247-0404     BIRMINGHAM, AI.          JACKSONVILLE, FL            OMAHA, NE             SAN DIEGO, CA
                                              Fax G31 247-0417     BOSTON, MA               KANSAS CITY REGION          ORANGE COUNTY, CA     SAN FRANCISCO, CA
                                          www.jacksonlewis.com     CHICAGO, IL              LAS VEGAS, NV               ORLANDO, FL           SAN JUAN, PR
                                                                   CINCINNATI, OH           LONG ISLAND, NY             PHILADELPHIA, PA      SEATTLE, WA
                                                                   CLEVELAND, OH            LOS ANGELES, CA             PHOENIX, AZ           ST. LOUIS, MO
                                                                   DALLAS, TX               MADISON, WI                 PITTSBURGH, PA        TAMPA, FL
                                                                   DAYTON, OH               MEMPHIS, TN                 PORTLAND, OR          WASHINGTON, DC REGION
                                                                   DENVER, CO               MIAMI, FL                   PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                   DETROIT, MI              MILWAUKEE, WI               PROVIDENCE, RI
                                                                   GRAND RAPIDS, MI         MINNEAPOLIS, MN

                                                                   *through an affiliation with Jackson Lewis P.C., a Law Corporation




                                                                   November 26, 2018


  VIA ECF

  Honorable Joanna Seybert
  United States District Judge
  United States District Court for the Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722

                                  Re:      United States v. Nassau County, et al.
                                           Case No.: 77-cv-1881

                 As counsel for Defendant Nassau County (the "County") in the above-referenced
  action, we write to respectfully request that this Court grant an Order extending the time in which
  the County may use both the Police Officer List No. 2000 ( the "Current List") by a period of six
  (6) months or until a new list is established, whichever occurs first. The Current list is set to expire
  on December 24, 2018.

                 This is the County's second request for an extension of the Current List. We have
  provided notice of the County's intent to make this application to the United States Department of
  Justice, the Nassau County Superior Officers' Association, the Nassau County Detective
  Association, Inc. and the Police Benevolent Association of Nassau County, Inc., all of whom have
  advised that they do not object to the County's request.

                 The County administered an entrance examination for the rank of Police Officer on
  January 16, 2018. While the County believed that this would provide adequate time for a new
  Police Officer List to be generated in advance of the extended December 24, 2018 deadline, due
  to considerations by the County of certain of the Department of Justice's proposed revisions to its
  scoring methodology, the examination's scoring and validation is not yet finalized. After this is
  complete, the examination's results must be certified by the Nassau County Civil Service
  Commission. Then the County will begin with physical agility exams of the applicants and then
  conduct the background investigation. Afterwards it can "hire" and offer conditional offers of
  employment from the new list.
 Case 9:77-cv-01881-JS-ETB Document 504 Filed 11/26/18 Page 2 of 4 PageID #: 166
                                                                                  Honorable Joanna Seybert
                                                                                 United States District Court
                                                                                        November 26, 2018
                                                                                                       Page 2

Jackson lewis.
                 While the County has been proceeding as expeditiously as possible, we do not
  expect the above-detailed process to be complete prior to the December 24, 2018 expiration of the
  Police Officer Current List. As the County believes that not having an active, current list from
  which to hire new Police Officers would pose a threat to public safety, we respectfully request that
  the Police Officer Current List be extended for six (6) months, until May 24, 2019, or the date on
  which a new list is generated, whichever occurs first.



                 We appreciate the Court's consideration of this request. A proposed Order is
  attached for Your Honor's consideration. Should the Court require any additional information,
  please do not hesitate to contact the undersigned.



                                                       Respectfully yours,

                                                       JACKSON LEWIS


                                                          arc S. Wenger
  Attachment

  cc:      All counsel of record (via ECF)


  4824-2056-5120, v. 1
Case 9:77-cv-01881-JS-ETB Document 504 Filed 11/26/18 Page 3 of 4 PageID #: 167




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                     x
     UNITED STATES OF AMERICA,

                                   Plaintiff,                           ORDER

            -against-                                                   77-CV-1881 (JS)


     NASSAU COUNTY, et al.

                                   Defendants.
                                                    x

             On April 21, 1982, the Court approved and entered a Consent Decree (the "1982
     Consent Decree") in United States v. Nassau County, et al., 77 CV 1881, agreed and
     consented to by all parties in this action; plaintiff the United States of America (the
     "United States"), defendant Nassau County, defendant Nassau County Commissioner of
     Police, defendants Nassau County Civil Service Commissioner (collectively, the "Nassau
     County defendants"), defendant Police Benevolent Association of Nassau County, Inc.
     (the "PBA") and defendant-in-intervention Superior Officers Association of Nassau
     County, Inc. (the "SOA").

            The parties currently remain under the Court's jurisdiction as a result of the 1982
     Consent Decree, which was entered by Judge George C. Pratt. The 1982 Consent Decree
     was entered to ensure "that Blacks, Hispanics and females are considered for
     employment by Nassau County in the [Department] on an equal basis with white males"
     (1982 Consent Decree ¶ 1).

             Pursuant to N.Y. Civil Service Law § 56, and the terms of the Consent Decree,
     the current list for Police Officer was established on June 25, 2014, by the Nassau County
     Civil Service Commission.

            Pursuant to N.Y. Civil Service Law § 56, and the terms of the Consent Decree,
     the current list for Sergeant was established on June 13, 2014, by the Nassau County
     Civil Service Commission.

             Under New York law, a municipal hiring authority may use a competitive civil
     service examination for no more than four years. N.Y. Civil Service Law § 56 subd. 2.

             The Court finds that good cause has been shown for this extension and that it is
     consistent with the provisions and purposes of the Consent Decree.
Case 9:77-cv-01881-JS-ETB Document 504 Filed 11/26/18 Page 4 of 4 PageID #: 168




     ACCORDINGLY, IT IS HEREBY ORDERED:

     Nassau County, the Nassau County Civil Service Commission, the Nassau County
     Commissioner of Police, the Nassau County Police Department, may continue to use the
     Current List for Police Officer in accordance with the provisions of the Consent Decree
     until the earlier of (1) May 24, 2019, or (2) the establishment of a new eligible list of
     candidates for Police Officer, whichever occurs first.



            ENTERED this             day of November 2018 in Central Islip, New York.



                                                         JOANNA SEYBERT, U.S.D.J
